Citation Nr: 0016802	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a disability of the 
lumbar spine, claimed as residual of back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M. K.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in  
Phoenix, Arizona (the RO), which, in pertinent part, denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss and for lumbar canal stenosis, 
decompression laminectomies, and bilateral femoraminotomies 
L4-5, claimed as back injury.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.

The Board notes that in his Appeal To Board Of Veterans' 
Appeals (VA Form 9) dated in October 1998, the veteran 
indicated that he desired a hearing at a local VA office 
before a member of the Board.  Thereafter, in a VA Form 9 
submitted in November 1998, the veteran indicated that he did 
not wish to attend a hearing before a member of the Board.  
The veteran was then scheduled for a personal hearing before 
a hearing officer of the RO in February 1999, and in a 
Statement In Support Of Claim (VA Form 21-4138), also dated 
in February 1999, he indicated that the hearing before the 
hearing officer of the RO satisfied his request for a 
personal hearing.  The veteran and M. K. testified at the RO 
hearing as scheduled.


FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss is of 
service origin.

2.  The veteran's residuals of a back injury is of service 
origin.

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred during 
the veteran's period of active service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  Residuals of a back injury were incurred during the 
veteran's period of active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and for lumbar canal stenosis, 
decompression laminectomies, and bilateral femoraminotomies 
L4-5, claimed as back injury.  In essence, he contends that 
each of these disabilities had its inception during naval 
combat in World War II.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claims and render a decision.

Applicable Law And Regulations

Service connection - in general

In general, service connection may be established for 
disability resulting from disease or injury suffered in the 
line of duty. 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).   For certain chronic disorders, including 
sensorineural hearing loss, service connection may be granted 
if permanent hearing loss appeared to a compensable degree 
within one year after service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz). 
Hensley v. Brown, 5 Vet. App. 155, 158.  The determination of 
whether a veteran has a disability based on hearing loss is 
governed by 38 C.F.R. § 3.385 (1999).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (1999).

Service connection may also be granted, notwithstanding the 
lack of a diagnosis in service or within one year thereafter, 
if the evidence demonstrates that there is a connection 
between military service and a current disability.  38 C.F.R. 
§ 3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 505, 505 
(1992); 

"If evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . . "  Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

Well grounded claims

The threshold question with regard to any claim for service 
connection is whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. Appellant. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. Appellant. 492, 494-495 (1992).

Combat status

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service- connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (1999).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat- related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  7 Vet. App. at 
507.  Accordingly, the " 'lay or other evidence' [will] be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is 'clear and convincing evidence' 
that the disease or injury was not incurred or aggravated in 
service . . . . [citing Jensen v. Brown, 19 F.3d 1413, 1717 
(Fed. Cir. 1994)]." 7 Vet. App. at 508.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996) (absence of competent medical evidence linking 
a claimed disorder to service rendered claim not well 
grounded).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish that his claim is well grounded by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events. 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

Additional law and regulations specific to this case will be 
discussed where appropriate below.

Factual Background

The veteran served aboard the USS Honolulu and the USS Adams 
in the Pacific during World War II.  At the time of his 
discharge, his occupational specialty was Gunner's Mate Third 
Class.  He was awarded an American Area Campaign Ribbon, an 
Asiatic-Pacific Campaign Ribbon with 12 stars, and an 
American Defense Ribbon with one star.  His service medical 
records reflect that upon entry into service in 1941 and 
discharge in 1945 no hearing (whispered and spoken voice 
tests conducted during his enlistment examination were 15/15 
bilaterally) or musculo-skeletal abnormalities were noted.

Subsequent to service, private medical records from the Mayo 
Clinic dated from January 1995 to March 1997 reveal that the 
veteran reported a history of chronic low back pain.  He 
indicated to the examiner that his low back pain began in 
1942 when he was struck in the back by a 105 pound rolling 
shellcase.  He indicated that he sustained a hematoma which 
required needle aspiration.  He reported that pain and spasms 
had continued since that time, triggered by bending over.  
The veteran was diagnosed with lumbar canal stenosis with 
radiculopathies and underwent decompressive laminectomies and 
foraminotomies at the L4-L5 levels without complication.

The veteran submitted a lay statement from R. S., a fellow 
shipmate, dated in February 1997, which indicated that he 
served along with the veteran aboard the USS Honolulu.  R. S. 
stated that he recalled the veteran being injured in November 
1942, during the Battle of Tassaforango, as a result of 
shells rolling around when their ship was evading torpedoes.  
R. S. indicated that he was located in the gun chamber of 
turret II and that the veteran was located on the shell deck 
of turret I.

The veteran underwent a VA examination in July 1997.  He 
reported that he had chronic low back problems since World 
War II wherein he was in multiple naval battles as a 
shellman.  He indicated that during service, he was hit in 
the right sciatic area by a 500 pound projectile.  He also 
indicated that he underwent a lumbar laminectomy in 1995.  
The impression, in pertinent part, included known 
degenerative disc disease of the lumbar spine, with right 
sciatic pain somewhat improved since his laminectomy two 
years ago, but with residual symptoms which he had been told 
were due to "adhesions" from his injury during World War 
II.

A VA audiological examination report, also dated in July 
1997, reveals that the veteran had mild sensorineural hearing 
loss of the right ear and mild sloping to moderate 
sensorineural hearing loss of the left ear.  The audiological 
examination showed pure tone thresholds in the right ear at 
500, 1000, 2000, 3000, and 4000 hertz of 25, 45, 30, 40, and 
45 decibels, respectively.  Pure tone thresholds in the left 
ear at the same frequencies were 25, 45, 40, 50, and 60 
decibels, respectively. Speech recognition was 96 percent in 
the right ear and 92 percent in the left ear.  The examiner 
noted that the veteran was said to have decreased hearing 
since attack on Pearl Harbor wherein he was a gunner on board 
a ship.  It was noted that the veteran wore binaural self 
purchased hearing aids.

A private medical record dated in April 1998 from G. M. B., 
M.D., of the Horizon Medical Clinic shows that the veteran 
began treatment in July 1997, at which time the veteran 
reported participating in 13 major sea battles, including 
Pearl Harbor, during World War II.  The veteran was said to 
have reported being violently thrown during one of the sea 
battles and injuring his back.  This was said to have 
affected the right leg probably as a result of a ruptured 
disk and sciatica, and to have bothered the veteran virtually 
all of his life.  He also indicated that he injured his neck 
during the same sea battle and has had chronic back pain as a 
result.  Dr. B. concluded that he had no doubt that the 
veteran suffered significant injury during World War II, and 
that many of his current problems, including low back pain, 
right leg spasms, chronic neck pain, and hearing loss, could 
be attributed to the World War II related injuries.

In October 1998, a statement from the former operations 
manager of the meat company which had employed the veteran, 
was submitted on his behalf.  It was indicated that the 
veteran was honest, dedicated and loyal.  The veteran was 
said to have endured ongoing difficulty with back pain and 
muscle spasms which resulted in many visits to doctors and 
clinics.  It was also indicated that the veteran, over the 
years, had discussed his injuries from a World War II sea 
battle, and that he continued to experience pain and 
suffering.

In February 1999, the veteran testified at a personal hearing 
before a hearing officer of the RO.  He stated that during a 
battle at sea, his ship had rolled and that a 105 pound 6 
inch shell had fallen four feet and hit him in the low back.  
He stated that he underwent a spinal tap as a result.  He 
indicated that he sustained an immense bruise with residual 
back problems.  He indicated that he was on the USS Honolulu 
during the attack on Pearl Harbor.  The veteran indicated 
that he was in 13 major sea battles.  He reported that 
following separation from service, he worked in the meat 
business for 28 years as a butcher.  He indicated that he had 
been hospitalized for residuals of his back injury, but that 
records therefrom were no longer available.  He indicated 
that his back had continued to give him problems ever since, 
resulting in his wearing a back brace while working as a 
butcher.  He noted that he lifted about 100 to 150 pounds 
daily as while working as a butcher.  He also noted that the 
degenerative disc disease shown by an MRI at the Mayo Clinic 
and the treatment he received therein was not associated with 
the back injury he sustained in service.

The veteran also testified that he was exposed to loud noises 
during his period of active service.  He indicated that he 
was exposed to acoustic trauma during his multiple battles at 
sea as a gunner's mate.  He indicated specifically, an event 
wherein an explosion blew into a magazine the veteran was in.  
The veteran indicated that he first had a hearing test six 
year prior to the hearing and that he began wearing hearing 
aids in the last three years.  He reported no ringing in the 
ears.

Analysis

1.  Entitlement to service connection for bilateral hearing 
loss.

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the claim for service 
connection for bilateral hearing loss is well grounded per 38 
U.S.C.A. § 5107 (West 1991).  This finding is based in part 
on the medical evidence showing that the veteran has a 
current hearing loss disability, and the veteran's in-service 
history of exposure to acoustic trauma, based upon the 
service records, his statements and the lay statements which 
set forth that he was a gunner's mate on the USS Honolulu and 
the USS Adams working in the vicinity of six inch guns in 
numerous naval battles during World War II.

When a claim is well grounded, as here, VA has a statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a).  In this case, the duty to assist has 
been met.  The Board is aware of no additional evidence which 
may be pertinent to an informed decision as to this issue 
which has not been obtained, and the veteran has not 
identified any such evidence.  The Board will therefore move 
on to a resolution of this issue.

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The evidence shows that the veteran was exposed to acoustic 
trauma during combat. The recent VA examination confirmed the 
presence of bilateral hearing loss as set forth in 38 C.F.R. 
§ 3.385, and noted that the veteran's hearing had been 
decreasing since the attack on his ship while in Pearl 
Harbor.  

Additionally, the private medical record dated in April 1998, 
from Dr. B. of the Horizon Medical Clinic, concluded that the 
veteran's being a gunner during the war resulted in 
significant hearing loss.  The examiner concluded that the 
veteran's hearing loss can be attributed to his World War II 
naval service.  

Although the first post-service record of a hearing loss 
disability is not until 1997, there is no evidence of any 
significant post-service noise exposure.  The veteran 
testified that he worked as a butcher for 28 years and that 
there was no significant noise while on the job.  

The Board finds that the evidence in favor of the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The Board accordingly concludes that the 
veteran's bilateral hearing loss disability is due to 
service.  Service connection for bilateral hearing loss is 
accordingly granted.

2.  Entitlement to service connection for a lumbar spine 
disability, claimed as residual of a back injury.

The Board's approach to this issue will parallel that taken 
with respect to the hearing loss issue which was discussed 
immediately above.

Initial matters

Initially, the Board finds that the claim for entitlement to 
service connection for a low back disability is well grounded 
per 38 U.S.C.A. § 5107(a) (West 1991).  This finding is based 
in part on the medical evidence showing that the veteran has 
a current low back disability; the service records that he 
was a gunner's mate on the USS Honolulu and the USS Adams in 
13 battles during World War II; and his statements and the 
lay statements of others which set forth that he injured his 
back in combat during his period of active service.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The Board further concludes that VA's duty to assist the 
evert in the development of his clam has been fulfilled as to 
this issue.

Discussion

The veteran alleges that his current low back disability is 
the result of an injury sustained during his period of active 
service.  The Board has no reason to dispute the veteran's 
statements that he was exposed to combat and sustained back 
injuries.  Although there is no evidence in the veteran's 
service medical records that he sustained any musculo-
skeletal injury during his period of active service, the 
service records, his statements and the lay statements all 
corroborate that the veteran was on board the USS Honolulu 
during the attack on Pearl Harbor during World War II.   In 
1995 to 1997, the veteran related to the Mayo clinic that he 
had injured his lower back during a sea battle.  In July 
1997, he told the VA examiner he had been hit in the back by 
projectile during a sea battle.  In April 1998, he related to 
the Horizon Medical Clinic that he injured his back during 
one of the sea battles.

The private medical record dated in April 1998, from Dr. B. 
of the Horizon Medical Clinic, set forth that the veteran 
injured his back after being thrown violently during one of 
the sea battles in which he participated.  Dr. B. indicated 
that the veteran's right leg was probably affected as a 
result of a ruptured disk and sciatica sustained in this 
injury.  Dr. B. concluded that there is no doubt that the 
veteran suffered significant injury during World War II, and 
that many current problems, including the low back pain, 
could be attributed to his World War II related injuries.  

Although the first post-service record of a back disability 
is not until 1995, there is no evidence of any other post-
service incident that would have resulted in the current low 
back disability. 

The Board finds that the evidence favors the veteran's claim.  
The Board is satisfied by the attribution of the veteran's 
current low back disability to his period of active service 
made by his medical doctor.  This evidence is probative of a 
service connected disability, and accordingly, the Board 
concludes that the veteran's low back disability is due to 
service.





CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for residuals of a back 
injury is granted.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

